                     Case 1:06-cr-00273-VSB Document 127 Filed 12/20/20 Page 1 of 1


PROB 22                                                                                                  DOCKET NUMBER (Tran. Court)
(Rev. 2/88)                                                                                              1:06CR00273-3
                                TRANSFER OF JURISDICTION
                                                                                                         DOCKET NUMBER (Rec. Court)



 NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE:              DISTRICT

 Rory Praylow                                                      SOUTHERN DISTRICT OF NEW YORK
                                                                   NAME OF SENTENCING JUDGE


                                                                   Robert P. Patterson
                                                                   DATES OF PROBATION/SUPERVISED             FROM          TO
                                                                   RELEASE:
                                                                                                             03/29/2019 03/28/2024

 OFFENSE
Count 1: CONSPIRACY TO DISTRIBUTE AND POSESS WITH INTENT TO DISTRIBUTE HEROIN- In violation of 21 U.S.C. 846, a
Class A Felony. Count 2: DISTRIBUTION AND POSSESSION WITH INTENT TO DISTRIBUTE HEROIN, in violation of 21 U.S.C.
812, 841(a)(1) and 841(b)(1)(B), a Class B Felony. Count 3: POSSESSING A FIREARM IN FURTHERANCE OF A NARCOTICS
TRAFFICKING CRIME, in violation of 18 U.S.C. 924(c) a Class A Felony.

 PART 1 - ORDER TRANSFERRING JURISDICTION


 UNITED STATES DISTRICT COURT FOR THE "SOUTHERN DISTRICT OF NEW YORK"

           IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
 releasee named above be transferred with the records of the Court to the United States District Court for the District of
 New Jersey upon that Court’s order of acceptance of jurisdiction. This Court hereby expressly consents that the period
 of probation or supervised release may be changed by the District Court to which this transfer is made without further
 inquiry of this Court.*



              12/20/2020
              Date                                                            United States District Judge

 *This sentence may be deleted in the discretion of the transferring Court.

 PART 2 - ORDER ACCEPTING JURISDICTION

 UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY

         IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee be accepted
 and assumed by this Court from and after the entry of this order.




              Effective Date                                                  United States District Judge
